Per Guriam.

The defendant is a domestic corporation, but the complaint does not allege that it had its principal place of business within the city of New York as now constituted. Some attempt was made upon the trial to prove that such was the case, but the evidence given was insufficient to establish the fact. Under the decisions of the Appellate Division in this department the Municipal Court has no jurisdiction over a domestic corporation unless its principal place of business is established or actually located within the city of New York. As jurisdiction must affirmatively appear, the absence of averment and proof of its existence is fatal to the judgment.
Present: Beekman, P. J., Giegerioh and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to abide event.